Cooper, C. J.,
delivered the opinion of the court.
Without undertaking to dispose of all the numerous questions in this case, we deal with such as are necessary in its present attitude. The’bill has the double aspect of seeking to vacate the several tax titles, and, failing in this, to secure to the complainant the right to redeem the lands from the tax sale, on the ground that he was an infant when the sales were made, and his bill was exhibited within one year after attaining his majority. To maintain his title the complainant offered in evidence a duly certified copy of the entry from ‘£ Tract book No. 1 of original entries of swamp lands granted by act of the congress of the United States to the state of Mississippi, September 28, 1850,” showing that part of the lands were purchased and paid for by, and patented to, Malcom McNeill, under whom complainant claims, April 30, 1853; and as to another portion of the lands in controversy, the complainant offered in evidence a duly certified copy from the £ £ Tract book of original entries,” in the United States land office in the Grenada district of Mississippi, now in the United States land office at Jackson, Miss., showing the entry of said land by those under whom complainant claims title. These muniments of title were excluded by the court, ££on the ground that the original patents from the state of Mississippi and the United States to said land should be produced, or their absence accounted for.” Upon this ruling.by the court, the complainant asked that the case be remanded, so as to enable him to produce the required evidence of title, but the court denied the request, being of £ £ opinion that the complainant is cut off from all right to redeem said land by the act of March 2, 1888, and the bill must be dismissed, although the complainant should show a perfect title but for the tax titles under which the defendants hold. ’ ’ It thus appears that the chancellor denied all relief to the complainant in any aspect of the case.
It was error to exclude the certified copies from the office of the state land commissioner and the United States land office. This *21was not secondary evidence requiring a foundation to be laid for its introduction. It is original evidence, and admissible without any foundation laid. Sec. 1784 of the code makes ‘ ‘ copies from the books of entries of land kept in any land office in the state, or in the office of the secretary of state or land commissioner, or other public office, when certified by the officer having charge thereof, admissible in evidence in the same manner and with the same effect as the original certificate of entry,” and §§ 1782 and 1783 of the code relate to certificates issued by officers of the United States in pursuance of any act of congress, and make copies of such evidence, and provide that such certificate shall vest the full legal title, etc. The holder of a patent for land may, if he chooses, rely on the certificate of entry or a copy from the books of entry. The obvious purpose of § 1784 is to make copies of the books of entry of land kept in any public office in this state admissible in evidence to prove what they show. The last clause of the section — “in the same manner and with the same effect as the original certificate of entry ’ relates to the usual designation of the purchase of land from the state or the United States as an “ entry ’ ’ of the land, and it is observable that the act of March 15, 1852, ch. 16 of the session acts of that year, under which the land in dispute here was disposed of by the State of Mississippi, in sections 17 and 18, speaks of the location of the warrants and the patenting of the land as an “ entry ’ ’ of it. It is true that the secretary of state was to issue a patent, but this was intended as • the instrument of evidence in the hands of the owner, and there can be no question of his right to show his entry of the land, whereby he acquired the right to it, and to a patent as evidence of that right, but not the only evidence. The location of the warrants or scrip, and the entries of it on. the books by the state officer, gave the party a right to the land and to a patent as conclusive evidence of it, but, as already said, a party is not confined to the patent as the exclusive evidence of the title. So far from the entries on the books in the office from which a *22patent issues being secondary as to a patent, they are primary. They precede it, and it is but evidence of the concurrence of those things which are prerequisites to its issuance.
The opinion of the chancellor to the effect that the complainant was “cut off” from the right to redeem, by “An act to quiet and settle the title to certain lands in the Yazoo delta,” etc., approved March 2, 1888 (Acts 1888, p. 10), is erroneous. That act in no manner affects the right of redemption. Its language does not embrace any such right, and it had no such purpose. It relates entirely to title, and in no way affects any right consistent with title. A lien of any kind, a right to redeem, or a claim of any sort not controverting the title but asserted notwithstanding the title intended to be settled and quieted by the act, and in recognition of it, is beyond the scope of the act, and wholly unaffected by it. The right of the infant to redeem is clear, so far as relates to the act referred to.
We decline now to consider seriatim the several rulings of the chancellor upon the exceptions of the complainant to evidence of defendants, and leave those questions open for the consideration of the court below in the further progress of this cause.

Decree revei'sed and came remancled.